Citation Nr: 0007424	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  98-08 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
compression fracture L1-L2, currently rated as 50 percent 
disabling.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from June 1942 to March 
1950, and from February 1954 to February 1956.

These matters come to the Board of Veterans' Appeal (Board) 
on appeal from a March 1998 rating decision of the Winston-
Salem, North Carolina, Department of Veterans Affairs (VA), 
Regional Office (RO).


REMAND

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
claims which are plausible.  Regarding the issue currently on 
appeal concerning entitlement to an increased rating, a claim 
that a disorder has become more severe is well grounded where 
the disorder was previously service-connected and rated, and 
the claimant subsequently asserts that a higher rating is 
justified due to an increase in severity.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).

Once a claim is well grounded, the Board has a duty to assist 
the veteran in the development of facts pertinent to his 
claim and to ensure full compliance with due process.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999).  
This duty to assist includes obtaining thorough and 
contemporaneous medical examinations, especially where it is 
necessary to determine the current level of disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  The 
examination should take into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  The above-mentioned duty to 
assist also involves advising the veteran to submit pertinent 
private medical records.  Littke v. Derwinski, 1 Vet. App. 90 
(1991).

Regarding the veteran's claim for an increased rating for his 
service-connected low back disability, as described as part 
of the RO's March 1998 rating decision as "residuals of 
compression fracture L-1, L-2 with pain, deformity and 
limitation of motion with degenerative arthritis," he claims 
that his condition awakens him from sleep, and that he 
experiences pain with bending, walking, and lifting.  See 
report of VA examination, dated in October 1997.  

The veteran's back disability is currently evaluated as 50 
percent disabling under Diagnostic Codes 5285-5292 of VA's 
Schedule for Rating Disabilities.  See April 1994 RO rating 
decision.  See also 38 C.F.R. § 4.71a (1999).

An October 1997 VA spine examination showed a diagnosis of 
traumatic injury lumbar spine, 1943, with compression 
fracture at L1 and L2 and secondary osteoarthritis confirmed 
by X-ray was provided.  The veteran informed the examiner 
that he had been followed at the VA Medical Center (VAMC) in 
Fayetteville, North Carolina for the past 15 years and that 
he had consistently been told that his complaints of back 
pain were due to his arthritis.  The veteran also reported 
that he had seen a private physician, Dr. Rallis, an 
internist, for treatment as well.  Essentially, the veteran 
noted that he alternated treatment visits between the VAMC 
and the private physician.  While two statements from Dr. 
Rallis, dated in February 1993 and August 1995, are of 
record, with each discussing treatment provided the veteran 
for his back, medical treatment records associated with this 
treatment provided by the private physician have not been 
associated with the record.  Also, treatment records from the 
VAMC subsequent to January 1994 are not currently of record.  
The Board is of the opinion that the veteran should have the 
opportunity to supplement the record with any medical 
records, either private or VA, that are not already 
associated with his claims folder.  See Graves v. Brown, 8 
Vet. App. 522 (1996).

A June 1997 letter from Dr. Davis, a private chiropractor 
indicated the veteran had been receiving treatment for his 
back.  The letter also implied that this treatment, occurring 
three times per week for a period of four weeks, had been 
paid for by VA.  As above, review of the claims folder does 
not reveal that treatment records from this chiropractic 
provider has been associated with the claims folder.  

It is also noted that the above-mentioned October 1997 VA 
spine examination report indicated that the veteran was to be 
scheduled for a nuclear scan in order to determine the 
presence or absence of prostate malignancy in the spine.  
Report of this nuclear scan testing has not been associated 
with the record.

The Board also points out that it is the established doctrine 
of the United States Court of Appeals for Veterans Claims 
(Court) that, in assigning a disability evaluation, VA must 
consider the effects of the disability upon ordinary use, and 
the functional impairment due to pain, weakened movement, 
excess fatigability, or incoordination.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. §§ 4.40, 4.45 (1999).

The Board believes, accordingly, that since the veteran has 
been afforded recent private and VA medical treatment for his 
service-connected back disability, and in consideration of 
the fact that records associated with this treatment have not 
been obtained by VA, these records should be obtained.  Also, 
a thorough and contemporaneous medical examination should 
also be conducted so that an assessment as to the current 
severity and etiology of the veteran's back disorder may be 
obtained.  Littke, supra.

The Board also observes that the veteran is seeking a total 
rating based on individual unemployability by reason of his 
service-connected disabilities.  The veteran contends, in 
essence, that he is "completely unable to obtain any 
employment."  See VA Form 21-4138, Statement in Support of 
Claim, dated in July 1997.  

The VA will grant a total rating for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).  In 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual benefits.  Specifically, the Court indicated 
there was a need for discussing whether the standard 
delineated in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.

In a pertinent precedent decision, the VA Office of General 
Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regards to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91.

In the instant case, as noted above, the veteran is service-
connected for compression fracture residuals of the lumbar 
back.  Review of the claims folder shows that the veteran was 
last afforded a VA orthopedic examination in October 1997, 
approximately 2 1/2 years ago, and that medical evidence of 
treatment afforded since that time is not currently of 
record.  Therefore, prior to the adjudication of this issue, 
and in order to enable VA to meet its duty to assist the 
veteran in developing all facts pertinent to his claim, the 
private and VA records referenced above should be associated 
with the record, and, subsequently, the veteran should be 
afforded a new examination to determine the current nature 
and severity of the veteran's lumbar disability, to include 
eliciting a medical opinion as to the effect his service-
connected back disability has on his ability to secure or 
follow a substantially gainful occupation.  

Moreover, the record is devoid of any medical opinion as to 
the degree of industrial impairment caused by his service-
connected disabilities.  VA has a duty to supplement the 
record by obtaining an opinion as to the effect that the 
veteran's service-connected disabilities have upon his 
ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 
(1994); Gary v. Brown, 7 Vet. App. 229, 232 (1994).

The appellant is hereby notified of 38 C.F.R. § 3.655 (1999), 
which requires the dismissal of a claim for an increased 
rating where the appellant fails to report for a scheduled 
examination deemed to be necessary by VA.

The Board also points out that it is also the policy of the 
VA, however, that all veteran's who are unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16(b) (1999).  Where the veteran 
fails to meet the applicable percentage standards enunciated 
in 38 C.F.R. § 4.16(a) (1999), an extra-schedular rating is 
for consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b) (1999).

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claim, the 
case is REMANDED to the RO for the following development:

1.  The RO should ask the veteran to 
provide the RO with information regarding 
any evidence of current or past treatment 
for his low back disability that has not 
already been made part of the record, and 
should assist him in obtaining such 
evidence following the procedures set 
forth in 38 C.F.R. § 3.159 (1999).  

2.  The RO should make an effort to 
ensure that all relevant records of VA 
treatment, to include treatment records 
from the VAMC in Fayetteville, North 
Carolina from January 1994 to the 
present, as well as the report of nuclear 
scan testing referred to in the October 
1997 VA examination report, have been 
obtained for review.  





It is also requested that the RO furnish 
the veteran the appropriate release of 
information forms in order to obtain 
copies of private medical records 
pertaining to all treatment afforded him 
for his back from Drs. Rallis and Davis.  

Should its efforts to obtain evidence 
prove unsuccessful for any reason which 
the veteran could rectify, the RO should 
notify the veteran and advise him that 
the ultimate responsibility for 
furnishing evidence rests with the 
claimant.  The veteran should be given a 
reasonable opportunity to respond to the 
RO's communications, and any additional 
evidence received should be associated 
with the claims folder.

3.  The veteran should be scheduled for a 
VA examination by an orthopedist in order 
to determine the nature and severity of 
his service-connected low back 
disability.  The examiner should be 
provided with the veteran's claims folder 
and a copy of this remand and should 
review the veteran's medical history 
prior to conducting the examination.  In 
addition to X-rays, any other tests and 
studies deemed necessary should be 
accomplished at this time.  The veteran's 
low back should be examined for degrees 
of both active and passive range of 
motion and any limitation of function of 
the parts affected by limitation of 
motion.  The examiner should also be 
asked to include the normal ranges of 
motion of the lumbosacral spine.  
Additionally, the examiner should be 
requested to determine whether the low 
back exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disabilities, and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.

The examiner should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.  A complete rational for any opinion 
expressed should be included in the 
examination report.

Additionally, the examiner should be 
requested to render an opinion as to 
whether the veteran's service-connected 
lumbar back disability, to the exclusion 
of age and the existence or degree of 
nonservice-connected disabilities, 
prevents employment.  A discussion of the 
salient facts and the medical principles 
involved will be of considerable 
assistance to the Board.

4.  The veteran should be scheduled for a 
VA examination by a neurologist in order 
to determine the nature and severity of 
his service-connected low back 
disability.  The examiner should be 
provided with the veteran's claims folder 
and a copy of this Remand and should 
review the veteran's medical history 
prior to conducting the examination.  In 
addition to an electromyogram and nerve 
conduction studies, any other tests and 
studies deemed necessary should be 
accomplished at this time.

The examiner should opine as to whether 
persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to the site of the 
diseased discs, with little intermittent 
relief, are shown to be manifested.  

Additionally, the examiner should be 
requested to render an opinion as to 
whether the veteran's service-connected 
lumbar back disability, to the exclusion 
of age and the existence or degree of 
nonservice-connected disabilities, 
prevents employment.  A discussion of the 
salient facts and the medical principles 
involved will be of considerable 
assistance to the Board.

5.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
reports.  If the examination findings do 
not include fully detailed descriptions 
of pathology and all test reports, 
special studies, or adequate responses to 
the specific opinions requested, that 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).






6.  After the above actions have been 
completed, the RO must then re-adjudicate 
the veteran's claims for an increased 
rating as well as for a total rating.  In 
considering the veteran's claim for an 
increased rating the RO should consider 
and apply DeLuca, supra; and 38 C.F.R. 
§§ 4.40, 4.45 (1999).  

In addition, the RO should, in its re-
adjudication of the veteran's claim for a 
total disability rating for compensation 
purposes based on individual 
unemployability, consider the assignment 
of extraschedular consideration pursuant 
to 38 C.F.R. § 4.16(b) (1999).  If any of 
the benefits sought remain denied, a 
supplemental statement of the case (SSOC) 
should be issued.  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to the Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice.  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


